Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/14/2020 has been considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97.
Claim status
Claims 3, 4 and 20 have been canceled. Claims 1 and 19 have been amended. Claims 1, 2, and 5-19 are allowed.
EXAMINER’S AMENDMENT
         An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
             Authorization for this examiner’s amendment was given in an interview with the
Applicant’s Attorney Martin Moynihan on 02/25/2021.



	The claims have been amended as follows:


(Currently Amended) A system for managing network connected devices, comprising at least one hardware processor adapted for:
in each of a plurality of iterations, performing a management operation on one of a plurality of network connected device by:
	selecting a device descriptor describing the network connected device from a plurality of device descriptors, each device descriptor describing one of the plurality of network connected devices, 
	performing the management operation by instructing execution on the network connected device of at least one action, comprising:
a first operation according to a first supported action from the plurality of supported actions of the device descriptor, where the first supported action is supported by the network connected device via a first management domain of the plurality of management domains, and 
a second operation according to a second supported action from the plurality of supported actions of the device descriptor, where the second supported action is supported by the network connected device via a second management domain of the plurality of management domains
        wherein the device descriptor is a unique device descriptor produced by merging at least some of the plurality of device descriptors, including:
              a first device descriptor of the plurality of device descriptors where the first device descriptor describes the network connected device, and where the respective plurality of supported operations thereof is via the first management domain, and a second device descriptor of the plurality of device descriptors where the second device descriptor describes the network connected device, and where the respective plurality of supported operations thereof is via the second management domain, by: for each existing device descriptor of the plurality of device descriptors:
            for each of the plurality of management domains not associated with the existing device descriptor: instructing execution on another network connected device described by the existing device descriptor a domain identification query according to the existing device descriptor’s plurality of supported actions, to determine a new domain device identifier; 
identifying in the plurality of device descriptors a second device descriptor having a domain device identifier equal to the new domain device identifier; and
         merging the existing device descriptor with the second device descriptor.



(Original) The system of claim 1, wherein the first management domain is not the second management domain; and
           wherein the first supported action is not supported by the network connected device via the second management domain, and the second supported action is not supported by the network connected device via the first management domain.


3.	(Canceled)

4.	(Canceled)

5.          (Currently Amended) The system of claim 1 
	wherein the at least one hardware processor is adapted to instructing execution on the network connected device via the at least one digital communication network interface; and
wherein the at least one hardware processor is adapted to instructing execution on the other network connected device via the at least one digital communication network interface.

6.    (Original) The system of claim 1, wherein the plurality of supported actions of the device descriptor comprises at least one action selected from a group of supported actions consisting of: retrieve a file from storage of a device, store a file on storage of a device, delete a file from storage of a device, execute a textual executable software object, execute a binary executable software object, and modify a hardware configuration.


wherein the first supported action is store a file on storage of a device, and execution of the first operation on the network connected device comprises storing an executable file on the storage of the network connected device; and
	wherein the second supported action is execute a textual executable software object or execute a binary executable software object, and execution of the second operation on the network connected device comprises executing by the network connected device a command to execute the executable file.


8.    (Currently Amended) The system of claim 1 
	wherein instructing execution of the domain identification query comprises instructing the other network connected device to execute the at least one domain identification query executable software object.



9.  (Currently Amended) The system of claim 1 
wherein the at least one hardware processor is further adapted to sending to at least one domain administrator at least part of an identification response message received from the other network connected device in response to the at least one request message; and
wherein the at least one hardware processor determines the new domain device identifier by analyzing a domain identifier response received from the at least one domain administrator in response to the at least part of the identification response message.





11. (Currently Amended) The system of claim 1 
	instructing execution of at least one other first operation according to at least one other first supported action; and
	instructing execution of at least one other second operation according to at least one other second supported action.


12. (Original) The system of claim 11, wherein at least one of:
the at least one other first operation comprises creation of a new network interface object, and the at least one other second operation comprises configuring the new network interface object; and
the other network connected device comprises another storage, the at least one other first operation comprises writing to the other storage a file comprising at least one device identifier value, and the at least one other second operation comprises retrieving the file from the other storage.	


13. (Currently Amended) The system of claim 1 


14. (Original) The system of claim 13, wherein execution of the domain identification query by the other network connected device comprises executing at least one identification query executable software object; and


15. (Original) The system of claim 14, wherein the at least one identification query executable software object is an executable binary file or an executable script file.

16.	(Original) The system of claim 13, wherein instructing execution on the other network connected device comprises instructing modification of at least one network parameter of the other network connected device; 
wherein the at least one hardware processor is further adapted to sending at least one request message to the other network connected device after instructing modification of the at least one network parameter; and
wherein the at least one message received from the other network connected device comprises at least one response to the at least one request message.

17.	(Original) The system of claim 13, wherein instructing execution of the domain identification query comprises sending the other network connected device at least one instruction message comprising at least one Uniform Resource Identifier (URI); and
	wherein the at least one message received from the other network connected device comprises at least one resource response output of executing the domain identification query using the at least one URI.

18.	(Original) The system of claim 1, wherein the at least one hardware processor is adapted for identifying the first supported action supported via the first management domain and the second supported action supported via the second management domain allowing performing the management operation.


19. (Currently Amended) A method for managing network connected devices, comprising:

selecting a device descriptor describing the network connected device from a plurality of device descriptors, each device descriptor describing one of the plurality of network connected devices, each device descriptor having one or more domain device identifiers, each identifier associating the device descriptor with one of a plurality of management domains, and each device descriptor having a plurality of supported actions, each of the plurality of supported actions supported by the respective network connected device described thereby via one of the plurality of management domains; and
performing the management operation by instructing execution on the network connected device of at least one action, comprising:
a first operation according to a first supported action from the plurality of supported actions of the device descriptor, where the first supported action is supported by the network connected device via a first management domain of the plurality of management domains, and 
a second operation according to a second supported action from the plurality of supported actions of the device descriptor, where the second supported action is supported by the network connected device via a second management domain of the plurality of management domains;
    wherein the device descriptor is a unique device descriptor produced by merging at least some of the plurality of device descriptors, including:
a first device descriptor of the plurality of device descriptors where the first device descriptor describes the network connected device, and where the respective plurality of supported operations thereof is via the first management domain, and a second device descriptor of the plurality of device descriptors where the second device descriptor describes the network connected device, and where the respective plurality of supported operations thereof is via the second management domain, by: for each existing device descriptor of the plurality of device descriptors:
            for each of the plurality of management domains not associated with the existing device descriptor: instructing execution on another network connected device described by the existing device descriptor a domain identification query according to the existing device descriptor’s plurality of supported actions, to determine a new domain device identifier; 
             identifying in the plurality of device descriptors a second device descriptor having a domain device identifier equal to the new domain device identifier; and
         merging the existing device descriptor with the second device descriptor.

20. (Canceled)


Allowable Subject Matter


Claims 1, 2 and 5-19 are allowed over prior art of record. The following is an examiner’s statement of reasons for allowance:
      Regarding independent claim 1, prior art of record does not disclose or fairly suggest the limitations of “where the second supported action is supported by the network connected device via a second management domain of the plurality of management domains”;
wherein the device descriptor is a unique device descriptor produced by merging at least some of the plurality of device descriptors”, including:
              “a first device descriptor of the plurality of device descriptors where the first device descriptor describes the network connected device, and where the respective plurality of supported operations thereof is via the first management domain, and a second device descriptor of the plurality of device descriptors where the second device descriptor describes the network connected device, and where the respective plurality of supported operations thereof is via the second management domain, by: 
        “for each existing device descriptor of the plurality of device descriptors”;
            “for each of the plurality of management domains not associated with the existing device descriptor’s”; “instructing execution on another network connected device described by the existing device descriptor a domain identification query according to the existing device descriptor’s plurality of supported actions, to determine a new domain device identifier”; 
             “identifying in the plurality of device descriptors a second device descriptor having a domain device identifier equal to the new domain device identifier”; and
         “merging the existing device descriptor with the second device descriptor. The same reasoning applies to independent claim 19 mutatis mutandis”.
            Accordingly, dependent claims 2 and 5-18 are also allowed. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU SHITAYEWOLDETSADIK whose telephone number is (571)270-7142.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERHANU SHITAYEWOLDETADIK/Examiner, Art Unit 2455                                                                                                                                                                                                        
/DAVID R LAZARO/Primary Examiner, Art Unit 2455